IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                March 24, 2008
                               No. 07-10514
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

BILLY MINH LE

                                           Petitioner-Appellant

v.

WARDEN DAVID BERKEBILE

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:07-CV-192


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Billy Minh Le, federal prisoner # 14946-064, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition challenging a prison disciplinary
proceeding in which the disciplinary hearing officer (DHO) determined that Le
had possessed a weapon and gambling paraphernalia. Among other sanctions,
Le lost 54 days of good conduct time. Le argues that the district court erred in
determining that the evidence was sufficient to support the decision of the DHO.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10514

      Le has not shown that the district court erred in determining that there
was “some evidence” in the record to support the DHO’s disciplinary decision as
the DHO’s decision was based on the charging officer’s statement regarding the
situation and Le’s behavior, the fact that the evidence was found in Le’s bunk,
and Le’s demeanor as he presented his claim of innocence to the DHO. See
Reeves v. Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994).
AFFIRMED.




                                       2